Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. Applicant argues that Simon does not disclose using a computer processor able to place house (seed) bets in amounts and at time periods determined using an algorithm based on data from an AI feed because Simon prefers the pool seeder is a human operator. Examiner respectfully disagrees. As expressed in at least paragraph [0024] of Simon, the pool seeder can be a human operator or an automated computer system programmed to administer the seed bets appropriately. Thus, the seeder can be a computer processor and not a human operator.
 Applicant argues that in the instances where the pool seeder is an automated computer system, Simon does not describe what process can be used to determine the seed bets other than simple instructions. Examiner respectfully disagree. As expressed in at least paragraph [0024] of Simon, the pool seeder (i.e. the automated computer system) uses a computer processor, preferably connected to a pool seeding section, to control the flow of house money into the pools associated with the betting choices. The pool seeding screen allows the pool seeder (i.e. the automated computer system) to adjust estimates of the true probabilities of the betting choices in real time. The pool seeder (i.e. the automated computer system) may also use a software system based on historical data to help set the estimates of the true probabilities. In one embodiment, the house money flows into the pools in a continuous stream at a rate determined by the present settings on the pool seeding screen. As can be seen above, the determination of seed bets are not just simple instructions. It uses algorithms that continuously updates/adjusts estimates of true probabilities of betting choices in real time and the 
Applicant argues that Simon does not teach using a BetLog as required by the presently amended claims; specifically, Simon does not disclose that any of the information is used to determine the continuously updated estimated payoff odds or the final payoff amounts. Examiner respectfully disagrees. As can be seen in at least paragraph [0027], 
“The pool seeder screen displays information regarding the seed bets, such as the betting lines which have received seed bets or are receiving seed bets, past seed bet information and history, the amount of total bets (player bets+seed bets) for any given choice or betting line, the total seed bet amount for each betting line, and the individual seed bets currently being placed and to be made for each choice. The pool seeder screen also displays the information necessary to estimate the true probabilities of the betting choices and can ensure that the estimated true probabilities for the betting choices of a betting line always add up to one. A pool seeder determines the necessary seed bets and places the seed bets through the pool seeder screen. Where the pool seeder continuously places seed bets, the ratios of the seed bet amounts and the rates at which the seed bets are placed are also controlled through the pool seeder screen. This is particularly useful where the ratios and rates are expected to vary with time.”
Therefore Simon discloses using a BetLog, wherein the BetLog is used to determine the continuously updated estimated payoff odds or the final payoff amounts.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon (US 2011/0207524 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Simon (US 2011/0207524 A1) in view of Bullock et al (WO 2007/118300 A1).
1. Simon discloses a method of providing a betting system between a host computer and a plurality of remote electronic devices, wherein the betting system is operating during a live event [0016], wherein said method comprises: 
a) generating a betting event associated with said live event on the host computer, wherein the betting event is based on actions occurring during said live event, and electronically transmitting data relating to said live event and betting event from the host computer to the plurality of electronic devices [0021], [0025]-[0026]; 
b) opening one or more betting lines on the host computer for said betting event before the start or during the betting event, but before a termination event occurs with regard to the betting 
c) electronically transmitting betting line data from the host computer to the plurality of electronic devices, wherein each of the plurality of electronic devices is able to repeatedly select a desired betting choice for each of the one or more betting lines while the betting line is open [0021], [0025]-[0026];
d) electronically receiving selected betting choice data from the plurality of electronic devices by the host computer [0021], [0025]-[0026], and recording the selected betting choice data in a BetLog, wherein the selected betting choice data comprises a time of the bet, the betting line and choice, bet amount, and better’s identification [0027], [0029];
e) at one or more time periods {t1 , t2 , ... tn}, placing a house bet on one or more betting choices of a selected betting line, wherein each house bet is in an amount that is able to be the same or different from one another, wherein an artificial intelligence (AI) feed continuously estimates probabilities that each betting choice of each selected betting event will be a winning choice [0020], [0023]-[0024], [0027], [0038], [0054],
and wherein the amount of each house bet and the time of each house bet for the selected betting line are computed by the host computer and are determined by a first predetermined algorithm based on data from the AI feed (i.e. using an automated computer system and software for automatically monitor betting events and place house money into the pools), [0019], [0021], [0024]-[0026]; and;
f) recording data associated with the house bets in the BetLog, wherein data associated with each house bet is comprised of the time of the house bet, the betting line and choice, and house identification [0027], [0029]; 

g) automatically monitoring the betting event until a termination event occurs with regard to the betting event, determining a winning choice on each betting line after the termination event, terminating the betting lines on the host computer upon occurrence of the termination events, and paying the winning choices of the betting lines in amounts determined by a third predetermined algorithm and based on data in the BetLog [0019], [0021], [0025]-[0026].
Alternatively, if applicant disagrees with examiner’s position that the automated computer system being an artificial intelligence utilizing neutral network, then Bullock discloses utilizing neural network to help calculate odds on outcome of game event [0046], [0048], [0050], [0052]. It would have been obvious to a person of ordinary skill in the art to modify Simon with Bullock and would have been motivated to do so to better predict the odds and help lower the house risk.
2. Simon discloses the method of claim 1 wherein placing a house bet on one or more betting choices comprises simultaneously placing a house bet on each of the betting choices of a selected betting line, wherein the house bet amount for each choice is proportional to the current estimated probability of that choice becoming a winning choice as determined by the Al feed [0019]-[0020], [0053].
3. Simon discloses the method of claim 1 wherein the posted odds on a choice r on a given betting line at a time t is calculated from all bets placed on said betting line from a previous time ti up to 
8. Simon discloses the method of claim 1 wherein the betting event is a live sports event [0016], [0035].
9. Simon discloses the method of claim 1 wherein the betting event is a k-game football parlay and the betting choices are the 2k possible winning and losing combinations [0015], [0030], [0035].
10. Simon discloses the method of claim 1 wherein the betting event is a drive in a football game and the betting choices include touchdown, field goal, punt, and turnover [0055], [0064].
11. Simon discloses the method of claim 1 wherein the betting event is a half-inning in a baseball game or an at-bat in a baseball game [0023], [0037].
13. Simon discloses the method of claim 1 wherein the betting event is a set of downs in a football game [0015], [0030], [0035].
14. Simon discloses the method of claim 1 wherein the betting event is a set in a tennis match [0015], [0030], [0035].
15. Simon discloses the method of claim 1 wherein the posted odds on a choice k at time t is calculated from all the bets placed up to time t, including house bets, and the ultimate payoff on a winning bet placed at time t is the same as the posted odds at time t, taking said bet into account [0017], [0020], [0048].
16. Simon discloses the method of claim 1 wherein the first predetermined algorithm estimates probabilities that each choice in a betting line wins by a statistical analysis of results of similar situations in a historical sports database, and determines times of the house bets inductively by setting a next house betting time to be the first time said probability estimates differ by more than a threshold amount from said estimates at a previous house betting time [0019], [0021], [0024]-[0026].


20. Simon discloses a system for providing a betting game between a plurality of players, wherein said betting game is based on actions occurring during a live event [0020], Fig. 2, where said system is under the control of an administrator and comprises: 
a) a host processor programmed for analyzing and processing input data, and outputting data and information relevant to the betting game; said host processor programmed to: i) provide one or more selectable betting events to the players while the live event is in progress, wherein each betting event is based on actions occurring during said live event; ii) open one or more betting lines for each selected betting event before the start or after the start of the live event but before a termination event occurs with regard to the betting event, each betting line comprising two or more mutually exclusive betting choices corresponding to a finite set of possible outcomes of the selected betting event; iii) allow the players an amount of time before or during the betting event to selectively bet on the betting lines, and record the data associated with said bets in a BetLog, wherein the data associated with a bet is comprised of a time of the bet, the betting line and choice, the bet amount, and the better’s identification; iv) at one or more time periods {t1 , t2 , ... tn}, place a house bet on one or more betting choices of a selected betting line, wherein each house bet is in an amount that is able to be the same or different from one another, wherein an artificial intelligence (AI) feed continuously estimates probabilities that each betting choice of each selected betting event will be a winning choice, and wherein the amount of each house bet and the time period to make the house bets for the selected betting line are determined by a first predetermined algorithm based on data from the AI feed; v) record data associated with house bets in the BetLog, wherein data associated with each house bet is comprised of the time of the house bet, the betting line and choice, and house identification; vi) during 
b) a plurality of player processors interactively connected to said host processor, said player processor able to send and receive data to said host processor [0026]; 
c) a display and interface device operatively associated with each said player processor, said display and interface device able to display data received from said player processor, and able to send betting instructions entered by the player to said host processor through said player processor [0026]; 
d) an administrative processor interactively connected to said host processor, said administrative processor able to send commands to said host processor [0026]; and
e) an administrative display and interface device operatively associated with said administrative processor, said administrative display and interface device able to display data received from said host processor, and able to send commands entered by the administrator to said host processor; wherein said commands control when said host processor opens and closes said betting line, and when said host processor terminates said betting line [0025]-[0026].
Alternatively, if applicant disagrees with examiner’s position that the automated computer system being an artificial intelligence utilizing neutral network, then Bullock discloses utilizing neural .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-18, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 2011/0207524 A1).
17. Simon discloses the method of claim 1 wherein the second predetermined algorithm calculates current odds on the choices of a betting line by determining sizes of the betting pools from data in the BetLog time stamped (i.e. the player ledger can include time stamp of bets made as part of the recorded data) between a previous house betting time and a present betting time, including the house bets, and performing standard pari-mutuel calculations [0021], [0025]-[0026], [0029]. 
18. Simon discloses the method of claim 1 wherein the third predetermined algorithm calculates the ultimate payoff odds on the winning choice for a bet made at time t by determining sizes of the betting pools from betting data in the BetLog time stamped (i.e. the player ledger can include time 
21-24. Simon discloses the method of claim 1, but may not expressly disclose the exact mathematical formula as claimed; however Simon does disclose an algorithm relating to placing house bet at particular times, continuously estimating the probabilities of the betting choices becoming the winning choice, placing addition one or more house bets at a time, wherein the probabilities of the betting choices becoming the winning choice at a particular time differ from one another [0024]-[0027], [0042]-[0055]. It would have been obvious to a person of ordinary skill in the art to implement such mathematical formula and would yield predictable results.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715